In a probate proceeding, in which Esther Connell Newins, decedent’s surviving spouse, moved for the substitution of her attorney and in which such attorney, pursuant to section 231-a of the Surrogate’s Court Act, made a cross motion to have the court fix his fee for the services rendered by him to his client, Esther Connell Newins, said client appeals from so much of an order of the Surrogate’s Court, Suffolk County, dated October 24, 1960, as fixes the attorney’s fee in the sum of $7,500 and qs directs repayment to him of his disbursements amounting to $393.56. Order, modified on the facts, and in the exercise of discretion, by reducing the attorney’s fee to the sum of $2,500. As so modified, the order, insofar as appealed from, is affirmed, without costs. Findings of fact in the decision which may be inconsistent herewith are reversed *536and new findings are made as indicated herein. In our opinion, under all the circumstances, the reasonable value of all the necessary legal services rendered by the attorney is $2,500, and the amount awarded is excessive. Nolan, P. J., Beldock, Ughetta, Christ and Brennan, JJ., concur.